EXHIBIT 10.5


FIRST AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Credit Agreement, dated as of May 11, 2018 (this
"Amendment"), is among HESKA CORPORATION, DIAMOND ANIMAL HEALTH, INC. and HESKA
IMAGING, LLC (the “Borrowers”), the other Loan Parties party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).


RECITAL


The Borrower, any other Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent are parties to a Credit Agreement dated as of July
27, 2017 (as it may be amended or modified from time to time, the “Credit
Agreement”). The Borrowers desire to amend the Credit Agreement as set forth
herein and the Lenders are willing to do so in accordance with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:
1.    ARTICLE 1.
AMENDMENTS


Upon the satisfaction of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:


1.1    Section 6.04(c) is restated as follows:


(c)    if no Default exists at the time of, or would be caused by the making of,
such investment, investments contemplated as of the date of the First Amendment
to this Agreement and described in Schedule 6.04;


1.2    Schedule 6.04 to the Credit Agreement is replaced with Schedule 6.04
hereto.
    
ARTICLE 2.
REPRESENTATIONS.


In order to induce the Lenders and the Administrative Agent to enter into this
Amendment, each Loan Party represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:


2.1    The execution, delivery and performance of this Amendment are within its
powers and have been duly authorized by it.


2.2    This Amendment is the legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


2.3    After giving effect to the amendments herein contained, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true in
all material respects on and as of the date hereof with the same force


1



--------------------------------------------------------------------------------




and effect as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and no Default exists or has occurred
and is continuing on the date hereof.


ARTICLE 3.
CONDITIONS PRECEDENT.


This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied or waived by the Administrative Agent:


3.1    This Amendment shall be executed by each of the Loan Parties and the
Lenders.


3.2    The Loan Parties shall satisfied such other conditions, if any, as
required by the Administrative Agent.


2.    ARTICLE 4.
MISCELLANEOUS.


4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Agreement is a Loan Document. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. This Amendment is a Loan Document.


4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. The Loan Parties acknowledge and agree that all
Secured Obligations are unconditionally owing by the Loan Parties and their
applicable Subsidiaries without setoff, recoupment, defense, or counterclaim, in
law or in equity, of any kind or character, and all Secured Obligations are and
will continue to be secured by valid, perfected, indefeasible Liens in, among
other things, the Collateral under the Loan Documents, and each of the Loan
Parties reaffirms its obligations and duties under the Loan Documents and the
Liens in the Collateral that it granted to Administrative Agent under the Loan
Documents to secure the Secured Obligations.


4.3    This Agreement may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.


2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




HESKA CORPORATION




By:_/s/ Catherine Grassman__________________
Name: Catherine Grassman
Title: VP, Chief Accounting Officer and Controller




DIAMOND ANIMAL HEALTH, INC.




By:_/s/ Catherine Grassman____________________
Name: Catherine Grassman
Title: VP, Chief Accounting Officer and Controller


HESKA IMAGING, LLC




By:_/s/ Catherine Grassman_____________________
Name: Catherine Grassman
Title: VP, Chief Accounting Officer and Controller




3



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as a Lender, and as Administrative Agent, Swingline
Lender and Issuing Bank


By:_/s/ Rebecca A. Ogden_______________________
Name: Rebecca A. Ogden
Title: Executive Director






4



--------------------------------------------------------------------------------







Schedule 6.04


Investments


The investments by Heska Corporation in the aggregate amounts (based on the
amount invested) not to exceed the applicable amounts, and to the applicable
entities, identified in a letter from the Heska Corporation to the
Administrative Agent dated May 11, 2018










DETROIT 7-7705 1460053v3


1

